Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-13 as filed April 29, 2020 are pending and under consideration.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 15, 2020 were considered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it is too short and is not sufficiently descriptive of the disclosure.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:  at page 84 there is a discontinuity in the paragraph numbering resetting from [00299] to [0001].  Appropriate correction is required.

Claim Objections
Claims 1, 3, 4, 6 and 8-13 are objected to because of the following informalities: 
Claim 1d:  “an active agent” should presumably reference the guest compound. 
Claim 3:  “into the cavity of the cyclodextrin molecule” should recite “into the cavity” or “in the cavity of the HPBCD” or some variation thereof consistent with the antecedent in claim 1.
Claim 4:  “a molar ratio” should recite “the molar ratio” because there is only one molar ratio and antecedent basis for the molar ratio is implicit.
Claim 4:  “about 1: 98” should recite “about 1:98”.
Claim 6:  the comma after “anti-fungal agent” should presumably be replaced with a semicolon consistent with the formatting of the claim.
Claims 8 and 11:  “or” should presumably be inserted after (d) consistent with the formatting of the respective claims.
Claims 9 and 12:  a comma should be inserted after the preamble consistent with the formatting of the other dependent claims.
Claim 10:  “cosmetic amount” should presumably recite “cosmetically effective amount”.
Claim 13:  “hydroxypropyl cyclodextrin” should recite “hydroxypropyl--cyclodextrin” consistent with the antecedent in claim 1.
Appropriate correction is required.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/841,017, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.
The prior-filed application does not disclose the guest compound is substantially free of a solvent, rather, it specifically discloses substantially free of an organic solvent (e.g., paragraphs [0066], [00250]; page 79, claim 1).  The prior-filed application does not disclose at least 5% inclusion into the cavity, rather, it discloses at least 85% (e.g., paragraphs [0066], [00224]; page 79; claim 2).  
The earliest date available to the pending claims is July 31, 2019.      

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 4 recites in the first three lines “about 10:1, about 9:1, …, about 2:1, about 1:1 to about 1:300”.  It is unclear whether these recitations are intended to encompass ranges, e.g., about 10:1 to about 1:300, about 9:1 to about 1:300 or whether these rejections are intended to encompass specific ratios and only one range of about 1:1 to about 1:300.  It is also unclear whether these recitations are intended to encompass alternative ratios / ranges because there is no coordinating conjunction within the list.
	Claim 4 recites in the 3rd line “i.e.,” suggesting the subsequent ratios are exemplary.  Description of examples or preferences is properly set forth in the specification rather than the claims.  If stated in the claims, examples and preferences lead to confusion over the intended scope of a claim and render the claim indefinite.  See MPEP 2173.05(d).  It is also unclear whether these recitations are intended to encompass alternative ratios because there is no coordinating conjunction within the list.
	Claim 11 recites the cosmetic composition.  There is insufficient antecedent basis for this limitation in the claim because claim 9 from which claim 11 depends recites the composition in reference to the pharmaceutical composition of claim 7.  Claim 11 properly depends from claim 10.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Claim 12 depends from claim 9 and recites the same limitations as claim 9.  Claim 12 therefore fails to further limit.	
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sifaoui et al. “Formation of -cyclodextrin complexes in anhydrous environment,” Journal of Molecular Modeling 22:207, 2016 as evidenced by PubChem “Salicylic acid,” printed 2021 in view of Hayward et al. (US 5,942,501, published August 24, 1999).
	Sifaoui teach the formation of inclusion complexes of -cyclodextrin (BCD) (abstract). The BDC was dehydrated under reduced pressure (vacuum) (page 2, Materials).  Calorimetric measurements were performed in an inert atmosphere of argon gas (page 2, rhc, 1st full paragraph).
Samples were prepared at a molar ratio of 4:1 of the guest compound to the CBD (paragraph bridging pages 2 and 3), as required by instant claim 4.  Because the samples were prepared at the melting temperature of the guest compound (paragraph bridging pages 2 and 3), the guest compound is substantially free of aqueous solvent and is substantially free of organic solvent as described in paragraph [00166] at page 47 of the instant specification, as required by instant claim 2.
lipophilic, anti-fungal) (page 2, Materials; Figure 1g; Table 1), as required by instant claims 5 and 6.  Four salicylic acid molecules might be included in one molecule of BDC (implies at least one of the four molecules is included at least 5% into the cavity) (page 5, rhc, 2nd and 3rd full paragraphs; Figure 3a; Figure 5; Table 3), as required by instant claim 3.  Guest compounds also include acetylsalicylic acid (page 2, Materials).
Sifaoui further teach cyclodextrins improve aqueous solubility and bioavailability of lipophilic drug molecules (page 1, rhc), as required by instant claims 8 and 11.
	Sifaoui do not teach hydroxypropyl--cyclodextrin (HPBCD) as required by claim 1.
	Sifaoui do not teach further comprising combining an amount with a carrier as required by claims 7 and 10. 
These deficiencies are made up for in the teachings of Hayward.
	Hayward teach a salicylic acid and derivatized beta cyclodextrin complex; the derivatized beta cyclodextrin is hydroxypropyl beta cyclodextrin (title; abstract; column 2, lines 35-45; claims).  Such derivatized cyclodextrin tends to increase solubility in water beyond the unmodified cyclodextrins (column 2, lines 18-31).  Cosmetic applications may benefit from the increased availability of salicylic acid in solution (carrier), as well as in applications as wart removers and preparations used to treat acne (column 3, lines 30-55), as required by instant claims 7 and 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the β-cyclodextrin employed by Sifaoui to comprise a derivatized beta cyclodextrin inclusive of hydroxypropyl beta cyclodextrin as taught by Hayward because such derivatized cyclodextrin tends to increase solubility in water compared to the 
Regarding claims 7 and 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the modified -cyclodextrin complexes of Sifaoui in view of Hayward inclusive of hydroxypropyl--cyclodextrin / salicylic acid complexes as a solution thereof as taught by Hayward because cosmetic applications thereof as wart removers (pharmaceutical) or acne-treatments may benefit from the increased availability of salicylic acid in solution.  It would have been obvious to include the complexes in the solution in an amount sufficient to remove warts or treat acne because Hayward disclose solutions of such complexes as wart removers and acne treatments.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sifaoui et al. “Formation of -cyclodextrin complexes in anhydrous environment,” Journal of Molecular Modeling 22:207, 2016 as evidenced by PubChem “Salicylic acid,” printed 2021 in view of Hayward et al. (US 5,942,501, published August 24, 1999) as applied to claims 1-8, 10 and 11 above, and further in view of Poli (US 2018/0243321, published August 30, 2018).
The teachings of Sifaoui and Hayward have been described supra.
They do not teach a polymer or release properties as required by claims 9 and 12.
This deficiency is made up for in the teachings of Poli.
Poli teaches a composition and medical device comprising acetylsalicylic acid, in particular for the treatment of warts and related pathologies (title; abstract; claims).  The acetylsalicylic acid may be embedded in a solid or polymer matrix (paragraphs [0037], [0054]-[0078] and [0086]-[0089]).  In these solid forms, the release of the acetylsalicylic acid may be -cyclodextrin inclusion complex (claims 42-45). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the modified -cyclodextrin complexes of Sifaoui and Hayward inclusive of hydroxypropyl--cyclodextrin / acetylsalicylic acid complexes within a solid or polymer matrix as taught by Poli in order to release the acetylsalicylic acid constantly over time in order to treat warts and related pathologies.  There would be a reasonable expectation of success because Poli teach the acetylsalicylic acid may be in the form of a hydroxypropyl-β-cyclodextrin inclusion complex.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sifaoui et al. “Formation of -cyclodextrin complexes in anhydrous environment,” Journal of Molecular Modeling 22:207, 2016 as evidenced by PubChem “Salicylic acid,” printed 2021 in view of Hayward et al. (US 5,942,501, published August 24, 1999) as applied to claims 1-8, 10 and 11 above, and further in view of Namazi et al. “Synthesis of -cyclodextrin-based dendrimer as novel encapsulating agent,” Polymer International 63:1447-1455, 2014.
The teachings of Sifaoui and Hayward have been described supra.
They do not teach causing the form of a dendrimer as required by claim 13.
This deficiency is made up for in the teachings of Namazi.
Namazi teach the fabrication of a glycodendrimer with high proportions of cyclodextrins (abstract; Scheme 2).  When cyclodextrin units are incorporated in a dendrimer, the dendrimer can combine both the favorable properties of cyclodextrin to form inclusion complexes and the properties of the dendrimer (paragraph bridging pages 1447-1448).  
-cyclodextrin complexes of Sifaoui in view of Hayward inclusive of hydroxypropyl--cyclodextrin complexes to form a dendrimer as taught by Namazi in order to reap the expected benefit of the dendrimer in addition to the favorable properties of the cyclodextrin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	ResearchGate “What are the advantages to running a reaction under vacuum rather than under nitrogen?” 2016
Gorbatchuk et al. “Unusually high efficiency of -cyclodextrin clathrate preparation by water-free solid-phase guest exchange,” Journal of Physical Chemistry B 117:14544-14556, 2013
Zeidan et al. “A solvent-free method for isotopically or radioactively labeling cyclodextrins and cyclodextrin-containing polymers,” Bioconjugate Chemistry 17:1624-1626, 2006 
Lovrecich (US 5,354,560) teaches a process comprising mixing a drug with a support material inclusive of cyclodextrin, in the form of powders, and possibly degassing or heating under vacuum (title; abstract; column 2, lines 17-33 and 55-60; column 3, lines 35-45; Examples 7-11 and G-I; claims). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALISSA PROSSER/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619